Title: To Thomas Jefferson from Jacob Crowninshield, Ebenezer Seaver, and Richard Cutts, 23 March 1804
From: Crowninshield, Jacob,Seaver, Ebenezer,Cutts, Richard
To: Jefferson, Thomas


          
            Sir 
            Washington 23d March 1804
          
          Should you think it necessary to remove Mr. Hodge the surveyor for Newbury port Massachusetts, we beg leave to recommend Francis Carr Esqe as his successor.—
          We have reason to believe, from the best information we have been able to collect, that Mr. Hodge does not conduct himself in the most prudent manner. We have understood from good authority that he is a high party man, generally very active in all the elections, and using his influence against the republicans. We have no personal knowledge on these points but we can not doubt the facts. We have known Mr. Carr for several years, he is a worthy man, of correct republican principles, and every way suitable for the place in question, and we are of opinion that his appointment will be agreeable to the people in the district, who are friendly to the Administration, and render essential service to that cause which we all so highly prize.—
          We have the honor to be Sir with the highest respect Your Most Obedt servts
          
            Jacob Crowninshield 
            Ebenr. Seaver 
            Richd Cutts 
          
         